Nott, J.
dissenting. I concur with the presiding judge in the principles of law laid down by him. But I do not consider them as applicable to this case. The defendant made a sale of the principal part of his property at public auction, the terms of which were that he would warrant the title but nothing else. The terms were proclaimed by the crier from the stand, and were repeated by the vendor to every person who consulted him on the subject. There was no pretence that it was amere factitious sale, in order to put off his unsound property. That is an inference attempted to be drawn from the fact that there *174was one unsound negro in the gang. But this was an action of deceit in which fraud was not to be presumed, but should have been proved. It is said the defendant was bound to disclose the defects of the property. But I am not aware of any rule of law which requires the vendor unasked, to disclose the defects of property offered for sale when he expressly declares that be warrants nothing but the title. It is to be sure in' proof, that he told one individual that.the negro was sound, except that.-he had a cough, as all his negroes had. Now let us admit that he was guilty of a misrepresentation to that person — -it would give no cause of action to the plaintiff, because he was no party to the false affirmation. But there is no proof that i the defendant knew it to be false. The witness, and I {believe only one, said that the negro had a cough sometime previous to the sale, and spit blood. But that is no conclusive evidence of a fatal malady — and there is no evidence that the defendant even knew the fact, and much less that he knew or supposed that it would eventually turn out to be a mortal disease. But to place the case on the most favorable grounds for the plaintiff, it will amount to nothing more than expressing an opinion that the negro was sound, but still declining to warrant him to be so.
I am of opinion therefore, that the plaintiff purchased at his own risk, and if he has made a had bargain, he must charge, it to his own imprudent conduct, and not to the defendant.

New Trial refused 

(a)



 See Mr. Verplank’s Essay on Contracts.